32 U.S. 633 (____)
7 Pet. 633
GEORGE W. WARD, AND RICHARD K. CALL, REGISTER AND RECEIVER (U.S.), APPELLANTS
v.
LEWIS GREGORY.
SAME, APPELLANTS
v.
JACOB ROBINSON AND F. SWEARINGEN.
Supreme Court of United States.

Mr White moved to dismiss these cases, on the grounds that the proceedings were at law in the courts of the United States for the territory of Florida, and that they had been brought up from the court of appeals of that territory, by appeals instead of by writs of error.
On the 13th December 1826, on the application of the appellees to the superior court of appeals for the middle district of Florida, a mandamus was issued directed to George W. Ward, the register of the western land district of Florida, and to Richard K. Call, receiver of public moneys in said district, commanding them to permit the persons praying for the mandamus to enter and purchase certain sections of land, described in the writ, under the provisions of the act of congress of the 22d of April 1826, which gave rights of pre-emption in the purchase of land to certain settlers in the states of Alabama and Mississippi, and the territory of Florida. From the superior court, the case was removed by a writ of error, to the court of appeals for the territory of Florida; and, on the 21st of January 1831, the order of the superior court was affirmed by the court of appeals. From this judgment the United States appealed to this court.
The court ordered the appeal to be dismissed; the proceedings by mandamus being at common law, and therefore the cases should have been brought up by writs of error.